DETAILED ACTION
This action is in response to an amendment to application 17/522460, filed on 5/24/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: “a storage system for storing energy” and “a controller, coupled to the storage system, for controlling a behavior of the storage system in view of a predicted weather event” in claim 8, the corresponding limitations in equivalent claims 1 and 16, and all limitations of the dependent claims 2-7, 9-15, and 17-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2010/0292857, hereinafter “Bose”, and USPGPUB 2013/0184884, hereinafter “More.”
Regarding claim 1, Bose discloses “A method for controlling power production, (see, e.g., Bose, para. 1, 7) comprising:
determining a predicted a weather event; (see, e.g., Bose, fig. 4 sec. 124, para. 36)
controlling a behavior of a storage system in view of the predicted weather event.” (see, e.g., Bose, fig. 4 & associated text; para. 17-19, 26-27, 32-36).
Bose does not disclose the underlined portion of the following limitation:

    PNG
    media_image1.png
    86
    666
    media_image1.png
    Greyscale

	Stated more simply, Bose does not disclose iteratively issuing commands to an inverter connected to a storage system. However, More discloses, at para 40-44, an power generation method which includes iteratively issuing control commands to an inverter connected to a storage system. Bose and More are directed toward power generation and are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the teachings of More and Bose to obtain the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to exercise greater control over power generation. Accordingly, the instant claim is unpatentable over the combination of More and Bose. 
Regarding claim 2, the combination of Bose and More renders obvious “The method of claim 1, wherein controlling the behavior of the storage system comprises controlling charging and discharging of the storage system.” (see, e.g., Bose, figs. 3-4 & associated text).
Regarding claim 3, the combination of Bose and More renders obvious “The method of claim 1, wherein controlling the behavior of the storage system further comprises using the storage system to compensate for expected power losses due to the predicted weather event.” (see, e.g., Bose, fig. 4 & associated text; para. 17-19, 26-27, 32-36).
Regarding claim 4, the combination of Bose and More renders obvious “The method of claim 1, wherein controlling the behavior of the storage system further comprises controlling an amount of energy stored in the storage system.” (see, e.g., Bose, fig. 4 & associated text; para. 17-19, 26-27, 32-36).
Regarding claim 5, the combination of Bose and More renders obvious “The method of claim 1, further comprising storing excess energy generated by a distributed generator (DG) in the storage system.” (see, e.g., Bose, fig. 4 & associated text; para. 17-19, 26-27, 32-36).
Regarding claim 6, the combination of Bose and More renders obvious “The method of claim 1, wherein determining the predicted weather event comprises using at one of a previously generated weather prediction map or a previously generated weather prediction algorithm.” (see, e.g., Bose, fig. 4 & associated text; para. 31-36).
Regarding claim 7, the combination of Bose and More renders obvious “The method of claim 1, wherein the storage system comprises batteries.” (see, e.g., Bose, para. 17-19).
Regarding claim 8, Bose discloses “Apparatus for storing energy comprising: 
a storage system for storing energy; (see, e.g., Bose, para. 1, 7, 18-19, fig. 3 sec. 86) and 
a controller, coupled to the storage system, for controlling a behavior of the storage system in view of a predicted weather event.” (see, e.g., Bose, fig. 4-5 & associated text; para. 18-19, 26-27, 32-36).
Bose does not disclose the underlined portion of the following limitation:

    PNG
    media_image2.png
    91
    667
    media_image2.png
    Greyscale

Stated more simply, Bose does not disclose iteratively issuing commands to an inverter connected to a storage system. However, More discloses, at para 40-44, an power generation method which includes iteratively issuing control commands to an inverter connected to a storage system. Bose and More are directed toward power generation and are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the teachings of More and Bose to obtain the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to exercise greater control over power generation. Accordingly, the instant claim is unpatentable over the combination of More and Bose.
Regarding claim 9, the combination of Bose and More renders obvious “The apparatus of claim 8, wherein the controller controls charging and discharging of the storage system." (see, e.g., Bose, figs. 3-4 & associated text).
Regarding claim 10, the combination of Bose and More renders obvious “The apparatus of claim 8, wherein the controller uses the storage system to compensate for expected power losses due to the predicted weather event.” (see, e.g., Bose, fig. 4 sec. 124, para. 36).
Regarding claim 11, the combination of Bose and More renders obvious “The apparatus of claim 8, wherein the controller controls an amount of energy stored in the storage system.” (see, e.g., Bose, fig. 4 & associated text; para. 17-19, 26-27, 32-36).
Regarding claim 12, the combination of Bose and More renders obvious “The apparatus of claim 11, further comprising a distributed generator, coupled to the storage system, for supplying energy to the storage system.” (see, e.g., Bose, fig. 4 & associated text; para. 17-19, 26-27, 32-36).
Regarding claim 13, the combination of Bose and More renders obvious “The apparatus of claim 12, wherein the controller is coupled to the distributed generator and controls the amount of energy produced by the distributed generator and the amount of energy produced by the distributed generator that will be stored by the storage system.” (see, e.g., Bose, fig. 4 & associated text; para. 17-19, 26-27, 32-36).
Regarding claim 14, the combination of Bose and More renders obvious “The apparatus of claim 12, wherein the controller determines the predicted weather event.” (see, e.g., Bose, fig. 4 sec. 124, para. 36).
Regarding claim 15, the combination of Bose and More renders obvious “The apparatus of claim 8, wherein the storage system comprises batteries.” (see, e.g., Bose, para. 17-19).
Regarding claim 16, Bose discloses “A system for generating and storing energy comprising: 
a distributed generator (DG) for generating energy; (see, e.g., Bose, fig. 4 & associated text; para. 17-19)
a storage system for storing at least a portion of the energy produced by the DG; (see, e.g., Bose, para. 1, 7, 18-19, fig. 3 sec. 86) and 
a controller, coupled to the DG and the storage system, for controlling, in view of a predicted weather event, a behavior of the DG and a behavior of the storage system.” (see, e.g., Bose, fig. 4-5 & associated text; para. 18-19, 26-27, 32-36).
Bose does not disclose the underlined portion of the following limitation:

    PNG
    media_image3.png
    101
    662
    media_image3.png
    Greyscale

Stated more simply, Bose does not disclose iteratively issuing commands to an inverter connected to a storage system. However, More discloses, at para 40-44, an power generation method which includes iteratively issuing control commands to an inverter connected to a storage system. Bose and More are directed toward power generation and are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the teachings of More and Bose to obtain the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to exercise greater control over power generation. Accordingly, the instant claim is unpatentable over the combination of More and Bose.
Regarding claim 17, the combination of Bose and More renders obvious “The system of claim 16 wherein the behavior of the DG comprises an amount of energy produced by the DG and the behavior of the storage system comprises charging or discharging the storage system.” (see, e.g., Bose, fig. 4-5 & associated text; para. 18-19, 26-27, 32-36).
Regarding claim 19, the combination of Bose and More renders obvious “The system of claim 16, wherein the controller determines a predicted power production impact based on the predicted weather event and controls an amount of energy generated by the DG or an amount of energy stored or supplied by the storage system or both based upon the predicted power production impact.” (see, e.g., Bose, fig. 4 & associated text; para. 17-19, 26-27, 32-36).
Regarding claim 20, the combination of Bose and More renders obvious “The system of claim 16, wherein determining the predicted weather event comprises using at one of a previously generated weather prediction map or a previously generated weather prediction algorithm.” (see, e.g., Bose, fig. 4 & associated text; para. 31-36).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bose and More and USPGPUB 2013/0166090, hereinafter “Ren.”
Regarding claim 18, the combination of Bose and More renders obvious “The system of claim 16,” but does not appear to disclose the limitations “wherein the distributed generator comprises a DG controller, a plurality of power converters coupled to the DG controller, a plurality of renewable energy sources, wherein the plurality of renewable energy sources and the plurality of power converters are coupled in a one-to-one correspondence.” Stated differently, the combination of Bose and More renders obvious a DG controller and a plurality of renewable energy sources but does not disclose “power converters” coupled to corresponding renewable energy sources. However, Ren discloses (at para. 16 and 27-30) a plurality of power converters, each coupled to a corresponding power source. 
Bose, More, and Ren are directed toward power generation control and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the power converters of Ren with the distributed generation controller of the combination of Bose and More, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more finely control the distributed generation system of Bose and More. Accordingly, the instant claim is unpatentable over the combination of Bose, More, and Ren.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 17/404177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are far broader than – and encompass the entirety of the subject matter claimed in – the reference application claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants’ arguments in traversal of the standing art rejections have been carefully reviewed but are moot in view of the foregoing new grounds of rejection. Moreover, Applicants do not traverse the standing Double Patenting rejections and those rejections are maintained. 

Conclusion 
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-8pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191